DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 11/29/21. Claim 18 has been  amended, no claims have been cancelled, and no new claims have been added. Thus, claims 1-20 are presently pending in this application. 
Claims 1-4 and 6-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian Duncan on 2/25/22.
The application has been amended as follows: 
Claim 1. (Currently Amended) A breathing tube for a respirator, the breathing tube comprising: 
a flexible tube body comprising a first tube end and a second tube end, the flexible tube body having a tube axis; 
5a molding integrally connected to the first tube end to form a one-piece breathing tube structure, the molding extending at least partially along a direction of the tube axis away from ; and the molding has a strap-shaped configuration.
Claim 5. (Cancelled)
Claim 14. (Currently Amended) A respirator comprising: 
4a breathing unit with a breathing unit tube port; 
a breathing air supply device with a breathing air supply device tube port, at least one of the breathing unit tube port at the breathing unit and the breathing air supply device tube 5port at the breathing air supply device comprising a mounting device; 
a breathing tube connected to the breathing tube port at the breathing unit and connected to the breathing tube air supply device port at the breathing air supply device, the breathing tube comprising: 
a flexible tube body comprising a first tube end and a second tube end, the 10flexible tube body having a tube axis; 
a flexible strap molding formed at a circumference of the first tube end, the molding extending obliquely away from the tube axis away at the first tube end of the tube body, the molding being mounted to the mounting device, the mounting device receiving at least a portion of the flexible strap molding, the mounting device 15comprising lateral limiting walls configured to , the first tube end defining a conical end area extending three-hundred and sixty degrees about the tube axis.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose the specific structure and function recited in claims 1 and 14, such that a first tube end defining a conical end area and a strap-shaped molding connected to the first tube end. 
The closest prior art of record, Worley (8485193) does not disclose the claimed structure as claimed in claims 1 and 14. 
Worley discloses a breathing air supply device (100, fig 5) with a breathing tube port (opening in 139 to allow airflow, fig 5), the breathing tube port at the breathing unit comprises a mounting device (123/130/139/149, fig 5); a breathing tube (160, fig 5) connected to the breathing tube port; the breathing tube comprising a flexible tube body (165, fig 5) comprising a first tube end (end near element 167 in fig 5) and a second tube end (end near element 163, fig 5), the flexible tube body having a tube axis (see axis between elements 139 and 167 fig 5); a flexible strap molding (161/167/177, fig 7) formed at a circumference of the first tube end and extending obliquely away from the tube axis at the first tube end of the tube body (molding is attached to the tube body and extends to the right of (away from) the tube body in fig 5 and strap 177 extends from the circumference of the tube).
However, Worley fails to disclose the combination of a conical end area with a strap shaped mound on the first end of the breathing tube and to modify Worley would be improper hindsight.
..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785